Citation Nr: 0926706	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a low back disability.

2.  Entitlement to a disability rating in excess of 10 
percent for status post right hip trauma with pain.

3.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected 
status post right hip trauma with pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to May 
1993.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO) dated in September 2005.


REMAND

The Veteran seeks higher ratings for his service-connected 
right hip and low back disorders.  In written argument before 
the Board dated in July 2009, the Veteran, through his 
representative, has indicated that his right hip and low back 
disabilities had significantly worsened since his last VA 
examination.  As noted by the representative in the written 
argument, the Board observes that the most recent 
examinations are over four years old.  In light of VA's duty 
to conduct a thorough and contemporaneous medical 
examination, and considering the current contentions, the 
Board finds that new VA examination is necessary in order to 
decide the Veteran's claims.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  
See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In addition, although the RO obtained records dated through 
June 2005, it is unclear whether all available pertinent VA 
treatment records have been obtained.  The Veteran's most 
recent VA treatment records should be obtained since they may 
contain information concerning his current level of 
disability.  38 C.F.R. § 3.159(c)(2).

Moreover, the Veteran contends that he has a right knee 
disability since injuring his right knee in service during 
self-defense training.  He also contends that his service-
connected right hip and back disabilities have caused his 
current right knee disability.  The record reflects 
complaints of knee injury in service but appears to reference 
the left knee.  Regardless, the threshold for finding that 
there "may" be a nexus between current disability or 
persistent or recurrent symptoms of disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).  Under 
the circumstances, the Board is of the opinion that the 
Veteran should be afforded a VA examination to determine 
whether there is current right knee disability related either 
to service or service-connected right hip or low back 
disability.

In light of these circumstances, the case is REMANDED to the 
RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should also obtain 
a copy of any more recent, pertinent VA 
outpatient treatment reports.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the 
outstanding evidence.

2.  Then, the Veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current severity of low back and right 
hip disabilities.  The claims folder must 
be made available to and be reviewed by 
the examiner, and any indicated studies 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disabilities, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the extremities due to the 
Veteran's service-connected disabilities 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome, and in particular should assess 
the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected disabilities 
on his ability to work.

The rationale for all opinions expressed 
must be provided.

3.  The Veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his current right 
knee disability.  The claims folders must 
be made available to and reviewed by the 
examiner.

With respect to each currently present 
right knee disorder, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorder is etiologically related to 
the Veteran's active military service or 
to the service connected right hip or 
back disability.  The examiner is also 
asked to provide an explanation for all 
opinions expressed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




